People v Johnson (2022 NY Slip Op 01896)





People v Johnson


2022 NY Slip Op 01896


Decided on March 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., NEMOYER, CURRAN, AND BANNISTER, JJ.


10 KA 18-00694

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vTYQUAN JOHNSON, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DREW R. DUBRIN OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA J. DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DEREK HARNSBERGER OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (Melchor E. Castro, A.J.), rendered February 17, 2017. The judgment convicted defendant upon a jury verdict of burglary in the second degree (three counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Johnson ([appeal No. 1] — AD3d — [Mar. 18, 2022] [4th Dept 2022]).
Entered: March 18, 2022
Ann Dillon Flynn
Clerk of the Court